Citation Nr: 1201225	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right medial hamstring muscle injury.

2.  Entitlement to service connection for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to September 1983, January 1998 to May 1998 and from October 2001 to June 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection and assigned a 0 percent (noncompensable) rating for right medial hamstring muscle injury, effective October 23, 2008, and denied service connection for mild degenerative joint disease of the right ankle.

A May 2009 rating decision increased the rating from 0 percent to 10 percent for the Veteran's right medial hamstring muscle injury, effective October 23, 2008.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2009 statement, the Veteran indicated that he mistakenly had filed a claim for a right ankle disability when he had intended, instead, to file for a left ankle disability.  However, in February 2009, the Veteran filed a timely notice of disagreement (NOD) and a statement of the case (SOC) was issued in June 2009.  Yet, the Veteran did not submit a substantive appeal (VA Form 9) within 60 days after the RO's June 2009 notice of the SOC.  See 38 C.F.R. §§ 20.202, 20.203.  However, the Veteran testified on the issue at the September 2011 hearing.  As such, the Board essentially waived any objections it might have and implicitly accepted the Veteran's appeal.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing the issue of entitlement to service connection for degenerative joint disease of the right ankle.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72   (1998) (Board has an obligation to assess its own jurisdiction on appealed claims); see, e.g., Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure by appellant to file a substantive appeal with respect to this claim does not automatically foreclose his appeal, render the claim final, or otherwise deprive the Board of jurisdiction); see, e.g., Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that where Board proceeded to review claims on appeal where no Substantive Appeal was filed, Board implicitly waived the filing requirement of the Substantive Appeal as to those claims). Accordingly, the Board finds that the issue of entitlement to service connection for degenerative joint disease of the right ankle is on appeal.

In September 2011, the Veteran testified before the Board at a hearing held at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for degenerative joint disease of the right ankle is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2011, the Veteran withdrew his appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for a right medial hamstring muscle injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating in excess of 10 percent for a right medial hamstring muscle injury have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 U.S.C.A. §§ 20.202 , 20.204(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

In April 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for right medial hamstring muscle injury, as identified in the April 2009 statement of the case.

In September 2011, at a hearing before the Board, the Veteran stated that he was withdrawing the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for right medial hamstring muscle injury.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for right medial hamstring muscle injury, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issue.


ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for a right medial hamstring muscle injury have been met, is dismissed.






REMAND

Additional development is needed prior to the disposition of the Veteran's claim for service connection for degenerative joint disease of the right ankle.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he has a right ankle disability that is related to his service.  Specifically, he contends that during basic training he stepped in a pothole and injured his ankle.  He testified that it was hard for him to get up and walk for a number of days thereafter.  He also testified that he was placed on a medical profile and has had continued weakness and instability since that time.

The Veteran's service treatment records are void of findings, complaints, symptoms, or a diagnosis of any right ankle disability.

The Veteran underwent a VA joints examination in November 2008 at which time he stated that he hurt his right ankle during boot camp in 1983.  He was treated by a physician who told him that he had not fractured the ankle but placed him a brace.  Examination of the right ankle indicated mild tenderness just below the medial malleolus and an x-ray examination was ordered to check for mild degenerative joint disease.  He was diagnosed with a normal examination of the right ankle but complained that he sprained it frequently.  A November 2008 x-ray examination of the right ankle yielded an incomplete study and an AP ankle view was recommended.  However, it does not appear that an AP view of the right ankle has yet been obtained.

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the Board finds that the November 2008 examination is inadequate due to the fact that no opinion was provided as to whether the Veteran's right ankle disability is related to his service and further x-ray examination of his right ankle still needs to be performed, further examination and a medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's service connection claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to determine the nature and etiology of the any current right ankle disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  All indicated tests and studies should be accomplished, to specifically include an anterior-posterior (AP) view of the Veteran's right ankle on x-ray examination (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Specifically, the examiner should provide the following information:

   (a)  Diagnose any current right ankle disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any right ankle disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a right ankle disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


